Case 2:18-cv-05528-ERK-PK Document 47 Filed 06/22/20 Page 1 of 2 PageID #: 609




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
DAVID SOLOMON,                                        :
                                                      :
                  Plaintiff,                          :
                                                      :   Docket No: 18-cv-5528 (ERK) (PK)
v.                                                    :
                                                      :
AMAZON.COM, INC.,                                     :
WHOLE FOODS MARKET, INC.,                             :
JAY WARREN, and JANE DOE,                             :
                                                      :
         Defendants.                                  :   JUNE 22, 2020
-----------------------------------------------------X
                                           NOTICE OF APPEAL

         The Plaintiff herewith files notice of his intent to appeal the trial court’s May 30,

2020 order granting the Defendants’ Motions to Dismiss in favor of the Defendants.

Judgment entered on June 2, 2020.


                                                          THE PLAINTIFF,
                                                          David Solomon


                                                          By: /s/ NORMAN A. PATTIS /s/
                                                                  NORMAN A. PATTIS
                                                                  PATTIS & SMITH, LLC
                                                                  383 Orange Street
                                                                  New Haven, CT 06511
                                                                  203.393.3017
                                                                  203.393.9745
                                                                  npattis@pattisandsmith.com
Case 2:18-cv-05528-ERK-PK Document 47 Filed 06/22/20 Page 2 of 2 PageID #: 610




                                    CERTIFICATION

       This is to certify that a copy of the foregoing motion has been sent electronically
through the Court’s e-filing system to all counsel of record; and a copy of the foregoing
has been sent through electronic mail to all pro se parties, on this 22nd day of June
2020, to:


                                                        /s/ Norman A. Pattis /s/
                                                        NORMAN A. PATTIS
